         Case 4:20-cv-01729-MWB Document 11 Filed 02/11/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAAD ADDA,                                             No. 4:20-CV-01729

              Petitioner,                              (Judge Brann)

       v.                                              (Magistrate Judge Arbuckle)

WARDEN CLAIR DOLL,

              Respondent.

                                        ORDER

                                  FEBRUARY 11, 2021

       Plaintiff filed the instant action on September 23, 2020, and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a magistrate

judge may “conduct hearings, including evidentiary hearings, and . . . submit to a

judge of the court proposed findings of fact and recommendations.”1 Once filed, this

report and recommendation is disseminated to the parties in the case who then have

the opportunity to file written objections.2

       On January 13, 2021 Magistrate Judge William I. Arbuckle, to whom this

matter is jointly assigned, issued a thorough report and recommendation

recommending that: (1) the petition be dismissed as moot because the Petitioner is no

longer in custody; and (2) the case be closed.

       No objections to the report and recommendation have been filed. For portions

of the report and recommendation to which no objection is made, the Court should, as

1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
         Case 4:20-cv-01729-MWB Document 11 Filed 02/11/21 Page 2 of 2




a matter of good practice, “satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”3 Regardless of whether timely

objections are made by a party, the District Court may accept, not accept, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.4

       Because I write solely for the parties, I will not restate the facts, but will instead

adopt the recitation of facts as set forth by the magistrate judge. I have conducted a de

novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.     Magistrate Judge Arbuckle’s January 13, 2021 Report and

              Recommendation (Doc. 10) is ADOPTED in full.

       2.     The Petition (Doc. 1) is dismissed as moot because Petitioner is no

              longer in custody.

       3.     The Clerk of Court is directed to close the case file.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d
    874, 878 (3d Cir.1987) (explaining that judges should give some review to every report and
    recommendation)).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                              -2-
